DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/20/2021 with respect to the prior art rejection(s) of claims 1-7 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments
[e.g., while the examiner agrees with applicant in that the most recent amendments overcome the rejection(s) of claims 1-3 and 5-7 under 35 U.S.C. 102(a)(1), such that the prior art reference WO 8900640A1 (Bedford) no longer anticipates the claims, an updated search conducted in view of applicant’s amendments revealed additional pertinent prior art that now appears to be the closest prior art to that of the claimed invention]. See detailed rejection below.

Claim Objections
Claim 2 is objected to because of the following informalities:
Line 2 recites “thru”, and should be corrected to read “through”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim recites “provides for a disbursement of a liquid propane fuel away from said external pump assembly above a liquid propane vaporization pressure”. The claim is rendered indefinite such that the wording and/or phrasing of the claim is unclear [e.g., while the intent appears to be to provide that the liquid propane fuel is being disbursed in a liquid phase, the claim also currently reads such that a disbursement of the liquid propane fuel takes place as a function of the liquid propane being above a liquid propane vaporization pressure].
Note that the aforementioned clarity issue is exacerbated by what appears to be a redundancy in the claim, such that it is not clear as to what the limitation(s) “above a liquid propane vaporization pressure” is adding to the claim in consideration that the propane fuel is already established as being a liquid [e.g., “a liquid propane fuel”]; [e.g., stating the propane fuel is above a liquid propane vaporization pressure is just another way of providing that the propane fuel is in a liquid phase, and this is already implied via establishing the propane fuel as liquid propane fuel].
Regarding claim 3, the claim recites “a fuel”. The claim is rendered indefinite such that it is not exactly clear as to whether or not a new and/or second type of fuel is being established, or if the aforementioned fuel is intended 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6192918 (Jaasma).
Regarding claim 1, Jaasma (Figure 1) teaches an external pump assembly for a liquid injected propane fuel system (see Fig. 1 in conjunction with column 2, lines 53-65) comprising:
a cylinder (1) and a base tank valve adaptor (4 and 5);
said cylinder having a first end [e.g., lower end] and an opposite second end [e.g., upper end] and an internal cylinder wall (1, 2, 3), wherein said internal cylinder wall defines a cavity of said cylinder (see Fig. 1);
a pump (11) positioned within said cavity (see Fig. 1);
said second end providing for an opening (22), wherein said opening provides for a disbursement of a liquid propane fuel away from said external pump assembly above a liquid propane vaporization pressure [e.g., via the fuel outlet 12] (see Fig. 1 in conjunction with abstract and column 3, lines 7-11) [e.g., note that the aforementioned excerpts further provide that vaporization of the LPG is prevented, and as such, one of ordinary skill can infer that the LPG (or liquid propane) is above a liquid propane vaporization pressure];
said base tank valve adaptor having a first seal (23) and a second seal (20); and
at least one of said first seal and said second seal in sealable and removable communication with said second end, allowing for removal of said pump (see Fig. 1 in conjunction with column 1, lines 52-58 and column 2, lines 53-65).
Regarding claim 2, Jaasma (Figure 1) teaches a bore (8) extending through said internal cylinder wall allowing for removable communication with a fuel line (12 and/or 13) (see Fig. 1).
Regarding claim 3, Jaasma (Figure 1) teaches wherein said base tank valve adaptor is in removable communication with said pump, wherein a fuel [e.g., the LPG] may be transferred from said cavity to an external environment [e.g., via the fuel outlet 12] (see Fig. 1 in conjunction with abstract).
Regarding claim 4, Jaasma (Figure 1) teaches wherein said base tank valve adaptor is coupled to an overflow line (13), wherein said fuel may be returned to a fuel tank (1 and/or 17) (see Fig. 1 in conjunction with abstract).
Regarding claim 5, Jaasma (Figure 1) teaches wherein said first seal is in sealable and removable communication with a finality [e.g., the upper end portion(s) of the structure 2] (see Fig. 1 in conjunction with column 2, lines 53-65).
Regarding claim 6, Jaasma (Figure 1) teaches wherein said second seal is in sealable and removable communication with said internal cylinder wall [e.g., at the flanged edge(s) 3 of the structure 2] (see Fig. 1 in conjunction with column 2, lines 53-65).
Regarding claim 7, Jaasma (Figure 1) teaches wherein said external pump assembly is in communication with a propane tank (1 and/or 17) (see Fig. 1 in conjunction with abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747